

116 S2931 IS: Recognizing Education, Employment, New skills, and Treatment to Enable Reintegration Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2931IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Cornyn (for himself, Mr. Whitehouse, Mr. Lee, Mr. Leahy, Mr. Grassley, Mr. Durbin, Mr. Tillis, Mr. Blumenthal, Mr. Portman, Mr. Coons, Ms. Ernst, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a process for obtaining a Federal certificate of rehabilitation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Recognizing Education, Employment, New skills, and Treatment to Enable Reintegration Act of 2019 or the RE-ENTER Act. 2.Federal certificate of rehabilitation (a)In generalSubchapter A of chapter 229 of title 18, United States Code, is amended by adding at the end the following:
				
					3609.Federal certificate of rehabilitation
 (a)DefinitionsIn this section: (1)Eligible offenderThe term eligible offender means an individual who has been convicted of a Federal offense.
 (2)Federal certificate of rehabilitationThe term Federal certificate of rehabilitation means a certificate acknowledging that the eligible offender has demonstrated that the eligible offender is committed to a law-abiding future and has successfully reintegrated into society.
							(b)Issuance of Federal certificates of rehabilitation
							(1)Notice
 (A)In generalAt sentencing, the court shall advise an eligible offender that the offender may petition a district court of the United States to issue a Federal certificate of rehabilitation for a conviction that was entered by such court.
 (B)Notice prior to releaseIf an eligible offender is sentenced to a term of imprisonment, the Bureau of Prisons and United States Probation and Pretrial Services shall, not later than 30 days before the date on which the eligible offender is to be released from Federal custody, provide notice to the eligible offender that the offender may petition a district court of the United States to issue a Federal certificate of rehabilitation.
 (2)Request for certificate of rehabilitationAn eligible offender may petition a district court of the United States to issue a Federal certificate of rehabilitation for a conviction that was entered by such court—
 (A)at sentencing, if the eligible offender is not sentenced to a term of imprisonment or a term of supervised release;
 (B)upon release from Federal custody, if the eligible offender is sentenced to a term of imprisonment and not sentenced to a term of supervised release; and
 (C)after completion of a 1-year period of supervised release, if the eligible offender is sentenced to a term of imprisonment and a term of supervised release, or upon early discharge from supervised release before completing the 1-year period.
								(3)Order for issuance of certificate
 (A)In generalUpon a petition filed with a district court of the United States under paragraph (2), the court may issue a Federal certificate of rehabilitation if the court finds, by clear and convincing evidence, that an eligible offender has—
 (i)demonstrated a commitment to a law-abiding future; and (ii)successfully reintegrated into society.
 (B)Factors for making determinationIn determining whether to issue a Federal certificate of rehabilitation under subparagraph (A), the court may consider, in addition to other factors the court determines relevant—
 (i)the initial crime of conviction of the eligible offender; (ii)the nature and duration of any participation in or completion of any job-training or re-entry program by the eligible offender;
 (iii)the nature and duration of any participation in or completion of any education program by the eligible offender;
 (iv)the nature and duration of any participation in or completion of a substance abuse or mental health program by the eligible offender;
 (v)attempts by the eligible offender to secure employment following the completion of the sentence of the eligible offender;
 (vi)attempts by the eligible offender to make restitution for the offense; (vii)the current economic and social circumstances of the eligible offender;
 (viii)the conduct of the eligible offender while serving, in connection with the instant offense, any term of probation, imprisonment, and supervised release and following any term of supervised release; and
 (ix)the amount of time that has passed since the conviction of the eligible offender. (C)Delayed issuanceThe court may defer the issuance of a Federal certificate of rehabilitation under subparagraph (A), for a period of time to be determined by the court, to allow the offender to demonstrate successful compliance with the terms of a prior-imposed sentence.
 (4)Assistance of counselA Federal Public or Community Defender or other counsel qualified to be appointed under section 3006A for the jurisdiction in which an eligible offender was initially convicted or served a term of supervised release may be appointed by the court to assist an eligible offender—
 (A)in preparing a petition for a Federal certificate of rehabilitation to be filed under paragraph (2); and
 (B)with any further proceedings relating to the issuance of a Federal certificate of rehabilitation under this section.
								(5)Evidence presented by Chief Probation Officer
 (A)In generalIn determining whether to issue a Federal certificate of rehabilitation under paragraph (1), the court shall provide the Chief Probation Officer for the judicial district in which the eligible offender was convicted or served a term of supervised release an opportunity to present evidence in support or opposition to the issuance of a Federal certificate of rehabilitation under this section.
 (B)PresumptionIf the court receives a written recommendation from a Chief Probation Officer under subparagraph (A) in favor of issuing a Federal certificate of rehabilitation for an eligible offender, there shall be a rebuttable presumption that the Federal certificate of rehabilitation should be issued.
								(6)Evidence presented by United States Attorney
 (A)In generalIn determining whether to issue a Federal certificate of rehabilitation under paragraph (1), the court shall provide the appropriate office of the United States Attorney an opportunity to present evidence in support or opposition to the issuance of the Federal certificate of rehabilitation, including any information from any victim and any State or local prosecutor and law enforcement agency associated with the underlying conviction.
 (B)RequirementIn presenting evidence under subparagraph (A), the office of the United States Attorney shall act in compliance with section 3771.
 (c)Sense of Congress as to the effect of Federal certificates of rehabilitationIt is the sense of Congress that— (1)a Federal certificate of rehabilitation shall act as an expungement of any prior conviction of an eligible offender for the purposes of any employment, licensing, education, housing, or other determination;
 (2)in a judicial or administrative proceeding alleging lack of due care in hiring, retaining, licensing, leasing to, admitting to a school or program, or otherwise transacting business or engaging in activity with the individual to whom a Federal certificate of rehabilitation was issued, a person should be presumed to have exercised due care if the person against whom the judicial or administrative proceeding is brought relied on the Federal certificate of rehabilitation at the time of the alleged negligence;
 (3)the President should consider the issuance of a Federal certificate of rehabilitation in determining whether an eligible offender should receive a pardon or other form of clemency; and
 (4)that each Federal agency should consider the issuance of a Federal certificate of rehabilitation in the course of evaluating applications for employment at the agency..
 (b)Technical and conforming amendmentThe table of sections for subchapter A of chapter 229 of title 18, United States Code, is amended by inserting after the item relation to section 3608 the following:
				3609. Federal certificate of rehabilitation..
			(c)Relief from disabilities
 (1) Federally assisted housingSubtitle F of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.) is amended—
 (A)in section 576(c) (42 U.S.C. 13661(c)) is amended— (i)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), and adjusting the margins accordingly;
 (ii)by striking Except as and inserting the following:  (1)In generalExcept as; 
 (iii)in subparagraph (B), as so redesignated, by striking paragraph (1) and inserting subparagraph (A); and (iv)by adding at the end the following:
							
 (2)Federal certificate of rehabilitationIf an applicant presents a Federal certificate of rehabilitation issued under section 3609 of title 18, United States Code, there shall be a presumption against denying the applicant admission to the program or to federally assisted housing under this subsection.; and
 (B)in section 577(b) (42 U.S.C. 13662(b))— (i)in paragraph (2), by striking or at the end;
 (ii)in paragraph (3), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
							
 (4)has been issued a Federal certificate of rehabilitation under section 3609 of title 18, United States Code, in which case there shall be a presumption against the termination of tenancy or assistance..
 (2)Denial of Federal benefitsSection 421 of the Controlled Substances Act (21 U.S.C. 862) is amended— (A)in subsection (a)—
 (i)in paragraph (1)(C), by inserting , unless the individual has been issued a Federal certificate of rehabilitation under section 3609 of title 18, United States Code, in which case, at the discretion of the court, the individual may retain eligibility for any or all Federal benefits before the period at the end; and
 (ii)in paragraph (2)— (I)by inserting (A) before The benefits; and
 (II)by adding at the end the following:  (B)For purposes of subparagraph (A), any individual who is issued a Federal certificate of rehabilitation under section 3609 of title 18, United States Code, shall be presumed to be rehabilitated.; 
 (B)in subsection (b)(2)— (i)by inserting (A) before The penalties; and
 (ii)by adding at the end the following:  (B)For purposes of subparagraph (A), any individual who is issued a Federal certificate of rehabilitation under section 3609 of title 18, United States Code, shall be presumed to be rehabilitated.; and
 (C)in subsection (c)(B), by inserting been issued a Federal certificate of rehabilitation under section 3609 of title 18, United States Code, or before otherwise.
 (3)Jury serviceSection 1865 of title 28, United States Code, is amended by adding at the end the following:  (c)For purposes of a determination under subsection (b)(5), a court shall consider whether an individual who has been issued a Federal certificate of rehabilitation under section 3609 of title 18 is qualified to serve on grand and petit juries in the district court..
 (4)Persons not qualified for enlistmentSection 504(a) of title 10, United States Code, is amended by adding at the end the following: In the case of a person convicted of a felony who has been issued a Federal certificate of rehabilitation under section 3609 of title 18, the Secretary concerned shall consider whether to authorize an exception under the previous sentence..
 (5)Executive clemencyNot later than 60 days after the date of enactment of this Act, the Attorney General shall amend section 1.6(c) of title 28, Code of Federal Regulations, to reflect that a Federal certificate of rehabilitation should factor in favor of a clemency application.